DISSENTING OPINION
Gareett, Judge:
Realizing the futility of dissenting opinions, I shall here confine myself to a brief statement.
That the collarettes involved are ornaments, in some sense, does not admit of question. They have no utilitarian use and are in chief value of beads. That, broadly, they are necklaces may be conceded, but they differ from my conception of an ordinary necklace in that they have considerable width and are made in collar form. They are designed wholly for use as collars. When worn they have all the appearance of collars. It is in evidence that it is usual for the wearer to *219select one which harmonizes in color, etc., with the particular dress or costume being worn at the time, and while not designed to be actually attached to the dress in a physical sense, so as to become a part of it, the collar does, in fact, supplement the dress to the same extent that it would were it actually attached thereto as a neck band or as a neck ruffling, the latter of which is provided for eo nomine in paragraph 1529 (a) of the Tariff Act of 1930.
As I understand the majority opinion, the conclusion there reached rests upon the application of the rule of ejusdem generis, it being concluded from the legislative history cited that the involved ornaments are not ejusdem generis with other articles mentioned eo nomine in paragraph 1529 (a). Except for the material of which they are composed the articles do seem to me to be ejusdem generis with such articles as “neck ruffling,” “quillings” and “ruchings,” designated eo nomine in the paragraph, and since beaded articles in certain forms are clearly provided for eo nomine in the paragraph, I had not thought that the matter of material was of consequence, when the use and general nature of the merchandise is considered, especially in view of the sweeping provision “* * * by whatever name'known,'and to whatever use applied, and whether or not named, described, or provided for elsewhere in this Act, * * *” contained in the paragraph. In another case this court has said: “Every paragraph of the Tariff Act * * * must yield to that language.” Kayser & Co. (Inc.) v. United States, 13 Ct. Cust. Appls. 474, 479; T. D. 41367. The matter of material did not affect the question in the case of G. W. Sheldon & Co. v. United States, T. D. 42988, a decision of the United States Customs Court (not appealed from) holding steel bead shoe buckles to be ornaments in chief value of beads, which decision was brought specifically to the attention of Congress in the Summary of Tariff Information 1929, Yol. 1, page 743.
There does not seem to me to be an ambiguity which requires resort to the ejusdem generis rules or to legislative history in order to ascertain legislative intent, and I had regarded what was said by us in United States v. P. C. Kuyper & Co., 22 C. C. P. A. (Customs) 536, T. D. 47531, most persuasive if not, in fact, conclusive upon that subject. Even when looked to, however, I do not agree that these require a conclusion different from that reached by the trial court, whose judgment, in my opinion, should be affirmed.